- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2015. [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8862 First Hartford Corporation (Exact name of registrant as specified in its charter) Maine 01-0185800 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 149 Colonial Road, Manchester, CT 06042 (Address of principal executive offices) (Zip Code) (860) 646-6555 (Registrant’s telephone number including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. 2,407,840 as of December 9, 2015 1 FIRST HARTFORD CORPORATION AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – October 31, 2015 and April 30, 2015 3 - 4 Condensed Consolidated Statements of Operations for the Three and Six Months Ended October 31, 2015 and 2014 5 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended October 31, 2015 and 2014 6 Condensed Consolidated Statements of Cash Flows for the Three and Six Months Ended October 31, 2015 and 2014 7 - 8 Notes to Condensed Consolidated Financial Statements 9 - 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 - 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Exhibits 25 - 27 2 FIRST HARTFORD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS October 31, 2015 April 30, 2015 Real estate and equipment: Developed properties and property under construction (including $73,667,959 in October and $72,621,441 in April for VIEs) $223,612,219 $211,318,882 Equipment and tenant improvements (including $2,378,814 in October and $2,353,355 in April for VIEs) 3,709,941 3,663,080 227,322,160 214,981,962 Less accumulated depreciation and amortization (including $12,799,018 in October and $11,786,480 in April for VIEs) 40,114,990 39,149,517 187,207,170 175,832,445 Property held for sale -0- 342,175 Cash and cash equivalents (including $2,041,218 in October and $1,067,182 in April for VIEs) 6,295,715 9,698,341 Cash and cash equivalents – restricted (including $412,836 in October and $418,110 in April for VIEs) 2,304,500 948,721 Marketable securities (including $1,256,413 in October and $2,029,684 in April for VIEs) 1,256,413 3,964,398 Accounts and notes receivable, less allowance for doubtful accounts of $723,617 as of October 31, 2015 and $694,849 as of April 30, 2015 (including $636,547 in October and $687,468 in April for VIEs) 4,059,717 4,848,217 Other receivables 12,198,073 12,080,979 Deposits and escrows (including $4,986,552 in October and $5,125,568 in April for VIEs) 9,464,342 9,671,401 Prepaid expenses (including $330,931 in October and $275,419 in April for VIEs) 1,408,213 1,184,170 Deferred expenses (including $1,382,984 in October and $1,420,572 in April for VIEs) 5,701,530 6,004,980 Investments in affiliates 100 100 Due from related parties and affiliates 165,009 664,909 Deferred tax asset 2,155,278 2,802,007 Total assets $232,216,060 $228,042,843 See accompanying notes. 3 FIRST HARTFORD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Unaudited) LIABILITIES AND EQUITY (DEFICIENCY) October 31, 2015 April 30, 2015 Liabilities: Mortgages and notes payable: Construction loans payable $61,562,267 $55,553,207 Mortgages payable (including $56,976,590 in October and $57,364,872 in April for VIEs) 141,575,413 146,507,036 Notes payable (including $1,704,697 in October and $1,704,697 in April for VIEs) 1,744,697 1,744,697 204,882,377 203,804,940 Accounts payable (including $1,754,490 in October and $1,224,988 in April for VIEs) 3,973,093 3,399,900 Other payables 13,148,068 13,588,295 Accrued liabilities (including $3,404,025 in October and $3,178,121 in April for VIEs) 7,171,892 5,852,198 Accrued cost of derivatives 3,629,278 2,515,330 Deferred income (including $237,896 in October and $241,216 in April for VIEs) 557,779 546,313 Other liabilities 1,784,084 1,961,212 Due to related parties and affiliates (including $423,330 in October and $415,018 in April for VIEs) 575,283 486,951 235,721,854 232,155,139 Shareholders’ Equity (Deficiency): First Hartford Corporation: Preferred stock, $1 par value; $.50 cumulative and convertible; authorized 4,000,000 shares; no shares issued and outstanding -0- -0- Common stock, $1 par value; authorized 6,000,000 shares; issued 3,298,609 shares; outstanding 2,408,268 shares as of October 31, 2015 and 2,409,840 as of April 30, 2015 3,298,609 3,298,609 Capital in excess of par 5,198,928 5,198,928 Accumulated deficit (8,221,014) (10,368,421) Accumulated other comprehensive income 98,590 95,815 Treasury stock, at cost, 890,341 shares as of October 31, 2015 and 888,769 as of April 30, 2015 (4,974,405) (4,970,082) Total First Hartford Corporation (4,599,292) (6,745,151) Noncontrolling interests 1,093,498 2,632,855 Total shareholders’ equity (deficiency) (3,505,794) (4,112,296) Total liabilities and shareholders’ equity (deficiency) $232,216,060 $228,042,843 See accompanying notes. 4 FIRST HARTFORD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended Oct. 31, 2015 Oct. 31, 2014 Oct. 31, 2015 Oct. 31, 2014 Operating revenues: Rental income $7,572,094 $7,373,174 $14,990,653 $14,960,799 Service income 1,937,857 1,630,968 3,569,893 3,752,525 Sales of real estate 10,246,022 -0- 11,350,182 -0- Other income 813,884 574,958 1,708,558 1,193,024 20,569,857 9,579,100 31,619,286 19,906,348 Operating costs and expenses: Rental expenses 5,422,263 5,498,019 10,475,250 10,699,980 Service expenses 1,651,656 1,001,700 3,078,250 2,097,980 Cost of real estate sales 7,738,678 -0- 8,674,890 -0- Selling, general and administrative expenses 1,463,014 2,031,819 3,378,545 3,372,183 16,275,611 8,531,538 25,606,935 16,170,143 Income from operations 4,294,246 1,047,562 6,012,351 3,736,205 Non-operating income (expense): Interest expense (2,255,778) (2,565,745) (4,651,755) (5,068,660) Gain on voluntary foreclosure Other income -0- 274,511 -0- 202,344 2,649,850 381,216 -0- 355,342 Gain on forgiveness of debt -0- 5,315,423 -0- 5,315,423 Gain (loss) on derivatives (1,592,818) 158,586 (1,151,679) 111,346 Equity in earnings of unconsolidated subsidiaries 194,706 132,866 357,128 416,755 (3,379,379) 3,243,474 (2,415,240) 1,130,206 Income before income taxes 914,867 4,291,036 3,597,111 4,866,411 Income taxes 1,554,226 250,000 1,594,111 311,937 Consolidated net income (loss) (639,359) 4,041,036 2,003,000 4,554,474 Net (income) loss attributable to noncontrolling interests 387,370 454,132 144,407 724,004 Net income (loss) attributable to First Hartford Corporation $(251,989) $4,495,168 $2,147,407 $5,278,478 Net income (loss) per share – basic $(0.10) $1.86 $0.89 $2.19 Net income (loss) per share – diluted $(0.10) $1.86 $0.89 $2.19 Shares used in basic per share computation 2,409,054 2,411,965 2,409,316 2,411,965 Shares used in diluted per share computation 2,409,054 2,411,965 2,409,316 2,411,965 5 See accompanying notes. FIRST HARTFORD CORPORATION AND SUBSIDIARIES
